Citation Nr: 1205915	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  09-37 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant served with the military of the Republic of the Philippines.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the RO in Manila, the Republic of the Philippines.

The appellant presented testimony at the RO at a Board hearing chaired remotely by the undersigned Veterans Law Judge, via videoconference, in November 2011.  The appellant accepted such hearing in lieu of an in-person hearing.  See 38 C.F.R. § 20.700(e) (2011).  A transcript of the hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is no dispute as to the facts pertinent to resolution of this appeal.

2.  The appellant had no recognized service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces, to qualify for a one-time payment from the Filipino Veterans Equity Compensation Fund.


CONCLUSION OF LAW

The claim for a one-time payment from the Filipino Veterans Equity Compensation Fund lacks legal merit.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2011); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the Filipino Veterans Equity Compensation Fund.  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.  

For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service."  Nothing in the act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act."

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002(d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the (New) Philippine Scout under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538), Public Law 190, 79th Congress; and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

In this case, the appellant testified that she served as a lady guerrilla from September 10 to December 31, 1945, and that she served in the laundry and sick area during the war.  The record contains a certification in February 1997 from the appropriate United States service department that she had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  

Documents submitted by the appellant include a certificate of registration indicating that she served in a certain Brigade of the Guerilla Forces; a certificate appointing her to the rank of Captain and serving as a certificate of honorable discharge from service; a September 1990 reconstructed master list of her Brigade; an affidavit of persons familiar with the appellant, attesting to her service in the Brigade.  

Together, the documents support the appellant's service dates, her unit, and her service number.  This information has been submitted for verification; nonetheless, and the NPRC has confirmed that she does not have qualifying service.  

The fact of the appellant's wartime service is not in doubt; however, the  NPRC has certified that she did not have the requisite service for FVEC entitlement.  The NPRC verification is binding on VA such that VA has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet App. 530, 532 (1992). 

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  

In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

As discussed below, there is no dispute as to the pertinent facts, such as the appellant's name or service number.  Pursuant to both 38 C.F.R. § 3.203(c) and VA Secretary's statutory duty to assist (as set forth in 38 U.S.C.A. § 5103A), new evidence submitted by a claimant in support of a request for verification of service from the service department must be submitted to the service department for review.  See Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008).  

Here, the RO submitted pertinent documents for verification to the National Personnel Records Center (NPRC) in conjunction with a prior claim.  The information included her name, service number, dates of service, and unit of service.  The RO received certification in February 1997 that she had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  

Since then, while the appellant has submitted additional documents, they do not contain different identifying information.  They contain the same first name, middle name, and last name as previously submitted.  While she was married after her service, she has testified that her husband's name was not the name she used in service.  Rather, her current name is what she used throughout service.  

The documents recently received also contain that same service number, dates of service, and service unit information as has already been sent for verification.  As such, the Board finds that the requirements of 38 C.F.R. § 3.203 and Capellan have been met, no additional attempts at verification are warranted.  

While some time has passed since the prior attempt at verification, the holding in Capellan does not require that the same information be resubmitted simply based on passage of time.  The Board finds that there is no further assistance that would reasonably be expected to aid in deciding the claim.  Resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to basic eligibility for VA benefits, including under the Filipino Veterans Equity Compensation Fund.  



ORDER

Legal eligibility for a one-time payment from the Filipino Veterans Equity Compensation Fund is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


